Citation Nr: 1623799	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  09-07 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for postoperative residuals of esophageal achalasia with dysphagia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel






INTRODUCTION

The Veteran served on active duty from July 1986 to March 1994.   

This matter comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  When the case was most recently before the Board in April 2015, it was remanded for additional development.  

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 

In July 2012 and April 2015 Board remands, the Board referred the issue of entitlement to service connection for an acquired psychiatric disorder to the Agency of Original Jurisdiction (AOJ) for appropriate action.  It does not appear the issue has been adjudicated yet; it is therefore referred once again for appropriate action.

The Veteran has raised the issues of direct service connection for esophageal achalasia and irritable bowel syndrome.  These issues have not been adjudicated by the AOJ.  Therefore, they also are referred to the AOJ for appropriate action.  


FINDING OF FACT

The August 2005 VA treatment in question did not result in any additional disability.






CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C. § 1151 for postoperative residuals of esophageal achalasia with dysphagia are not met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed in October 2006, prior to the initial adjudication of the claim.

With respect to assistance, the record reflects that VA treatment records and post-service medical evidence identified by the Veteran have been obtained to the extent possible.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  In this regard, the Board notes that the record already includes the medical records associated with evaluation by Dr. G., who the Veteran has reported was the treating physician from G, P., K, MD, PA.  VA obtained medical opinions in 2011, 2012, and 2013 to determine the existence of an additional disability due to VA treatment in August 2005.  The Board finds the 2013 opinion is adequate because it is supported by a rationale that is consistent with the record.  

Accordingly, the Board will address the merits of the appellant's appeal.

II.  Legal Criteria

With respect to claims filed on or after October 1, 1997, 38 U.S.C.A. § 1151 provides in pertinent part that compensation shall be awarded for a qualifying additional disability in the same manner as if such additional disability was service connected.  For purposes of this section, a disability is a qualifying additional disability if it was not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, and the proximate cause of the disability was: (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable. 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

To determine whether additional disability exists, the veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based is compared to his or her condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish causation.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or progress.  38 C.F.R. § 3.361(c)(2).  Additional disability caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of a disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability (see 38 C.F.R. § 3.361(c)); and that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's-or, in appropriate cases, the veteran's representative's-informed consent. 38 C.F.R. § 3.361(d)(1).

Finally, the determination of whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is to be based on what a reasonable health care provider would have foreseen.  The event does not have to be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).  The regulation further provides that, in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background

The Veteran contends that he has additional disability due to VA surgical treatment in August 2005.  He and a friend have reported that they were told that there were complications from the surgery and that the surgeon made a "big mistake" and cut the lining of the Veteran's stomach.  The Veteran has reported that he has had bowel impairment, alternately reported as severe diarrhea or constipation, constant pain, and acid reflex since the surgery.   

January and February 2005 private treatment records report that the Veteran had dysphagia to solids and liquids.  Evaluation revealed stricture of the distal esophagus which "may represent early achalasia."  A balloon dilatation in February 2005 revealed achalasia/cardiospasm.  

An August 2005 VA treatment record notes that the Veteran had a history of dysphagia to solids and liquids.  The Veteran reported a "stricture" of the esophagus for which he underwent balloon dilation.  He reported significant weight loss and continued dysphagia.  Medical evaluation revealed findings consistent with achalasia.  A laparoscopic Heller myotomy with Dor fundoplication was scheduled.  The record indicates that there was a "possibility" that an open laparotomy would be needed and that the Veteran was informed of, "all the risks and benefits of the procedure."  An August 31, 2005, VA treatment record indicates that the "procedure, risks, benefits, and expectations" were explained for a laparoscopic Heller myotomy.  

An August 31, 2005, VA operative record indicates that the Veteran underwent an esophagogastroduodenoscopy and laparoscopic Heller myotomy converted to open Dor fundoplication.  The record reports that the surgical team was "unable to achieve hemostasis via laparoscope" through the opening of the mucosa so the procedure was converted to open.  The surgical records indicate that a small bleeder was identified at the esophagus muscular layer after division; that the bleeder was not stopped with laparoscopic approach and a small opening in the esophageal mucosa was identified; that attempts at stopping the bleeding were unsuccessful; and that the procedure was converted to an open. 

September 2005 VA treatment records indicate that an esophagus swallow demonstrated no leak and that a computerized tomography (CT) scan revealed no small bowel obstruction.  A September 14, 2005, treatment record indicates that the Veteran was making "overall steady progress" after the surgical treatment.  The records indicate that he was discharged on that date.  A November 2005 VA treatment record reveals the Veteran's history of worsening constipation, which was "most likely" consistent with persistent ileus since the operation.  

A March 2006 VA treatment record reveals the Veteran's history of diarrhea with stomach pains and difficulty swallowing food and liquid.  He also reported intermittent constipation, explaining that he may go two weeks without bowel movement.  The diagnoses were abdominal pain and diarrhea.  A subsequent VA treatment record reveals Veteran's history of intermittent regurgitation, bloating with gas, and alternating diarrhea and constipation.  He also reported an intermittent feeling of sticking at the lower esophagus.  The diagnoses were achalasia with complications after surgery and gastroesophageal reflux disease (GERD).  A May 2006 VA treatment record indicates that the small bowel was normal and there was normal gastric emptying.  The assessment was, "wrap and myotomy intact, radiologic studies normal."  

A May 2006 VA examination record reveals the Veteran's history of "problems" with his stomach and esophagus around 2002, when he developed increased dysphagia for solids and liquids, "some" difficulty swallowing some pills, and a feeling that medication stuck in his esophagus.  He reported that the condition progressively worsened until he sought treatment in December 2005 and that medical evaluation revealed a stricture of the lower portion of the esophagus secondary to achalasia, for which he underwent esophageal dilation and then surgical correction with abdominal surgery for myomectomy of the esophagus.  The Veteran reported that the condition continued to worsen after the surgery.  He explained that he had heartburn with regurgitation at least once a week, nausea, some abdominal pain, and some dysphagia.  After evaluation, the diagnosis was esophageal achalasia status-post surgical repair with persistent dysphagia.  The examiner explained that achalasia was a disease of "unknown cause" in which there is a loss of peristalsis in the distal esophagus and failure of the lower esophageal sphincter for any relaxation.  The examiner added that the achalasia was primarily due to defect in the lower esophageal sphincter relaxation.  

A January 2007 VA treatment record indicates that gastrointestinal X-ray imaging showed achalasia with lack of esophagus movement at the middle and upper part and stricture and contraction at the distal part.  A February 2007 private evaluation record reveals the Veteran's history of problems with dysphagia and a history of achalasia, for which he underwent a Heller myotomy.  The Veteran reported an inability to swallow correctly since the procedure and a change in bowel habits.  The record indicates that the Veteran was "not the easiest historian."  After review of the relevant VA medical records, the examiner noted that the Veteran had a stretching esophagus dilatation for achalasia and then surgery at VA.  The examiner also noted that the Veteran's myotomy records described a one centimeter odd pouching immediately above the GE junction anteriorly either postoperative change or ulceration, "peristalsis in the stomach in contrast in the stomach retained for a long period before it passed into the duodenum," and very little flow of contrast through the GE junction into the stomach, and multiple surgical clips in the region of the fundus.  The examiner indicated that the Veteran "will definitely need more investigation" and recommended that the Veteran go to a major medical center because it was, "obviously a complex case in a patient who has already been dilated previously and had the surgery."  An August 2007 VA treatment record reveals the Veteran's history of constipation.  He also reported dysphagia but indicated that the dysphagia was "not really" "significant."  A repeat swallow was essentially unchanged.  An October 2007 VA treatment record reveals the Veteran's history of constipation that he thought was related to the August 2005 surgeon "cutting 'something' in his gut."  The record reports that the Veteran, "did not accept the fact that he has dysmotility disease with achalasia."  The diagnosis was achalasia with ileus and constipation and dysmotility syndrome.  

A May 2008 VA treatment record reveals the Veteran's history of "slightly worse" difficulty swallowing.  He also reported occasional nausea and a change in bowel habit since 2005.  The diagnoses were achalasia and change in bowel habits of unknown etiology.  A July 2008 VA treatment record reveals the Veteran's history of developing constipation in 2001 at the same time he developed dysphagia.  The examiner was "concerned" that the constipation could be from the process causing the achalasia that was affecting the nerves in the lower gastrointestinal tract.  The examiner noted that, "there is evidence in the literature for this."  A subsequent endoscopy revealed esophageal motor disorder.  The record notes that it was "suspected" that the Veteran had significant gastrointestinal motility problems given the constipation, achalasia, and large bolus of retained food.  

A March 2009 VA treatment record reveals the Veteran's history of a cycle of constipation and diarrhea for 18 years.  After examination, the assessment was irritable bowel syndrome, constipation, diarrhea, esophageal achalasia with status-post myotomy, and GERD.  A July 2009 esophageal manometry revealed findings consistent with ineffective esophageal motility.  

An August 2009 VA treatment record reveals a history of constipation "during service in 2005."  A January 2010 VA treatment record reveals the Veteran's history of a cycle of constipation and diarrhea for 18 years.  After examination, the assessment was esophageal motility, esophageal achalasia with status-post myotomy and banding, GERD, irritable bowel syndrome (IBS), constipation, diarrhea, flatulence with eructation and gas pain, and personal history of colonic polyps.

In May 2011 a VA medical opinion was obtained in response to the Veteran's claim.  Following a review of the Veteran's pertinent records, the physician stated that there was no evidence that VA hospital care, medical or surgical treatment, or examination resulted in additional disability.  The physician explained that there was no evidence that VA failed to exercise the degree of care expected of a reasonable health care provider or furnished the care, treatment, or examination without the Veteran's consent.  

In August 2012, the Veteran's pertinent records were reviewed by another VA physician.  She stated that she was unable to provide an opinion without resort to speculation because the issue revolves around a thoracic surgery procedure and the physician was not a thoracic surgeon and was unable to provide expertise in the matter. 

An August 2012 statement from the Veteran reports a history of bowel dysfunction and gastrointestinal problems during service.  

Another VA medical opinion was obtained in March 2013.  The physician stated that although the dysfunction of the Veteran's digestive system continued after the August 2008 surgery, the VA treatment had not contributed to the worsening.  The examiner noted that the Veteran was diagnosed with achalasia, a motility disorder, GERD, and IBS.  The examiner determined that the Veteran underwent appropriate stepped therapy in 2005 for his GERD and achalasia.  The examiner further determined that the surgery was performed with appropriate skill including conversion of the Heller myomectomy from laparoscopic to open procedere when bleeding obscured the field and finding/correcting the non-unusual complication of through and through incision into the esophagus.  The examiner noted that postoperative follow-up was appropriate with all due caution to prevent leakage, that there was no leakage, and  that follow-up with gastroenterology revealed continued poor functioning of the esophageal musculature and constipation-predominant IBS with slow colonic transit.  The examiner reported that the gastroenterology records suggested the poor function of the colonic musculature was likely related to the underlying functional problem involving the esophagus.  The examiner found no mechanism by which the 8-centimeter longitudinal partial thickness incision of the gastroesophageal sphincter musculature could cause slow transit in the colon.  The examiner also noted that multiple upper endoscopies showed there was no stricture of the gastroesophageal junction contributing to delayed esophageal transit.  In sum, the examiner found that there was no ground to support the finding that the Veteran's ongoing gastrointestinal disorder was caused or aggravated by the therapy provided by VA.  The examiner noted that the literature indicated that 1/10 candidates for Heller Myomectomy for Achalasia fails to improve and that the Veteran's lack of benefit was not evidence of suboptimal skill, care, or management in 2005.  In a March 2013 addendum, the examiner noted review of the claims file.  

IV.  Analysis

The Veteran claims that he has additional disability because of VA-provided treatment in August 2005.  It appears he is claiming increased symptoms, including increased dysphagia and bowel dysfunction, due to the VA treatment.   

The medical evidence of record does not support the Veteran's claim.  The 2013 VA physician provided a probative opinion that the August 2005 treatment  did not result in a worsening of the Veteran's condition and did not result in any bowel dysfunction.  These findings are consistent with the medical record, which reveals no medical finding attributing the onset or aggravation of a symptom or condition to the surgical treatment.  The Board acknowledges that Dr. G. determined he would not treat the Veteran, but he indicated that this was due to the "complexity" of the matter; the records associated with Dr. G's medical evaluation contain no opinion on the VA-provided treatment.  To the extent the Veteran contends such an opinion was reported to the Veteran, the Board finds the Veteran's histories are less probative than the information contained within the medical records.  Of note, the Veteran contends that the private physician reported inability to treat the Veteran due to inappropriate care by VA but the record indicates that the physician was unwilling to treat the Veteran because the matter was too complex due to the previous balloon dilatation and surgery.  The Board also acknowledges that the August 2005 surgical treatment was converted to an open surgery.  The record indicates that the Veteran was informed of the possibility of such a conversion, however, and a VA physician has indicated that the conversion was appropriate.  Finally, the Board acknowledges the contention that the esophageal incision that required the conversion was not a reasonably foreseeable event.  The Veteran's representative cites the "Ferri's Clinical Advisor 2013" cited in the 2013 VA examination record.  The statistic cited by the representative pertains to ruptures or perforations associated with pneumonatic dilation and not surgical treatment.  The cited medical record provides no information regarding the likelihood of esophageal perforation due to laparoscopic treatment.  Furthermore, even assuming the likelihood of esophageal perforation due to laparoscopic treatment is rare, the probative evidence does not suggest that the perforation resulted in any additional disability.  The medical evidence contains no such finding, medical evaluation revealed no leakage at the site of the perforation, and VA physicians have indicated that the Veteran's condition was not aggravated by the VA treatment and that the perforation had no relationship to the bowel dysfunction.  

There is no medical evidence suggesting that the Veteran has an "additional disability," as defined by VA as a result of the August 2005 VA treatment.  The Board acknowledges the competency of the Veteran's lay statements relative to symptoms following his treatment.  However, as a layperson, the Veteran is not competent to identify the etiology of his symptoms.  In any event the Veteran's lay opinion concerning this matter requiring medical expertise is clearly of less probative value than the medical opinions against the claim.

Accordingly, the Board must conclude that compensation under the provisions of 38 U.S.C. § 1151 is not warranted.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. 

	
ORDER

Compensation under 38 U.S.C.A. § 1151 for postoperative residuals of esophageal achalasia with dysphagia is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


